Citation Nr: 0214167	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for sinusitis.  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active service extended from December 1989 to 
March 1998 and included service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

The veteran's sinusitis, with post operative residuals, was 
incurred during his active wartime service.  


CONCLUSION OF LAW

Sinusitis, with post operative residuals, was incurred in 
active wartime military service.  38 U.S.C.A. §§ 101(16), 
1110, 1111, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  In January 2001, the veteran wrote to the RO 
indicating that he had no other evidence to submit.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

The VA clinical records show the veteran had sinus surgery in 
December 1999.  We find that the existence of a current 
disability, the post operative residuals of sinus surgery, is 
established by the competent medical evidence.  

The service medical records contain numerous diagnoses of 
sinusitis with diagnoses of sinusitis made on medical 
evaluation board reports in November and December 1997.  This 
establishes the disability in service.  

The veteran finished his active service in March 1998 and 
filed his claim for service connection for sinusitis and 
other disabilities that month.  In an April 1998 VA clinical 
note, it was reported that he was seeking service connection 
for disabilities including a sinus disorder.  The examiner 
reported no sinus tenderness and there was no sinus 
diagnosis.  In September 1998, the veteran had flu like 
symptoms and sinus drainage.  The VA clinical records show 
continuing sinus complaints.  In September 1999, computerized 
tomography disclosed pan sinusitis with blockage of the left 
osteomeatal complex.  Surgery was done in December 1999.  The 
records show a continuity of symptoms linking the sinusitis 
which required surgery in December 1999 with the sinusitis 
diagnosed in service in December 1997.  38 C.F.R. § 3.303(b) 
(2001).  

As the evidence shows a current disability and links it to 
disease in service, the evidence would support direct service 
connection, except in this case, the RO found that the 
disability existed prior to service and was not aggravated by 
service.  The RO specifically found that sinusitis began in 
childhood.  There is one piece of evidence to support this.  
A November 1997 medical board report has a diagnosis of 
chronic sinusitis with an approximate date of origin in 
childhood.  This report is from a board of medical 
professionals and is competent evidence.  However, more than 
competent medical evidence is required here.  

When the veteran was examined for service, in November 1988, 
his sinuses were reported by the examining physician to be 
normal.  The law provides that a veteran will be presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except for defects, infirmities or 
disorders noted at the time of examination, acceptance and 
enrollment; or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  

The only evidence of childhood onset is the November 1997 
medical board report.  There are no records of sinusitis, 
prior to service, from a competent medical professional.  
There is no history of pre-service sinusitis from the 
veteran.  Even if the veteran reported sinusitis prior to 
service, he would not have the necessary medical expertise to 
diagnosis childhood symptoms, such as a runny nose, as a 
chronic sinus disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, while the medical board report is 
competent evidence, it is only barely so.  It is difficult to 
conceive of more minimal evidence than one word written on a 
form.  This word does not rise to the standard required by 
law to rebut the presumption that the veteran was in sound 
condition when he entered service.  This word is not clear 
and unmistakable evidence that the injury or disease existed 
before acceptance and enrollment.  Moreover, the Board's 
review does not disclose any evidence which would meet the 
legal requirement for clear and unmistakable evidence of pre-
service existence.  Here, the evidence shows that the 
veteran's sinuses were normal when he entered service and 
that he was on active duty for approximately two and a half 
years before sinus problems surfaced.  Thereafter, according 
to the service medical records, the sinus disorder increased 
in severity.  Thus, we are compelled to the conclusion that 
sinusitis did not exist before service but began in service.  

Further, even if the sinusitis existed prior to service, the 
evidence establishes aggravation in service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).  

X-rays in June 1992 showed patchy opacification of the 
frontal sinuses.  There was moderate mucosal thickening about 
the right ethmoid sinus.  There was no mucosal thickening, 
air-fluid level, mass or mucoperiosteal abnormality of the 
maxillary antra or sphenoid sinuses.  A January 1996 
computerized tomography scan was normal. The May 1997 
computerized tomography scan disclosed significant chronic 
changes: mucoperiosteal thickening in the floor of the right 
frontal sinus; mucoperiosteal thickening throughout the right 
ethmoid sinus; mucoperiosteal thickening in the floor of both 
right and left maxillary sinuses, associated with small 
polyps in each; and a polypoid in the left sphenoid with 
approximately 1/2 of its volume being consumed with the polyp.  
There is no evidence from a competent medical professional 
that these changes are within the natural progress of the 
disease.  Therefore, we would have to accept the increase in 
severity during service as reflecting aggravation and grant 
service connection on that basis.  


ORDER

Service connection for sinusitis, with post operative 
residuals, is granted.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


